Citation Nr: 9929216	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an effective date prior to October 9, 
1998, for a 30 percent rating for hypertensive retinopathy 
with field defect.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to TDIU.  The veteran 
also appealed a rating decision in which the RO determined 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a back disorder and 
in which service connection was granted and a zero percent 
rating assigned for hypertensive retinopathy.  In a January 
1997 decision, the Board denied an increased rating for 
hypertensive retinopathy and remanded the issues involving 
service connection for a back disorder and entitlement to 
TDIU.  

In a December 1998 rating decision, the veteran was awarded 
an increased rating of 10 percent for hypertensive 
retinopathy, effective from January 6, 1993.  Service 
connection was awarded for left hemianoptic field defect and 
a 30 percent rating was assigned for the service-connected 
eye disorder, effective from October 9, 1998.  The veteran's 
representative expressed disagreement with the effective date 
of the 30 percent rating in January 1999.  A rating decision 
later in January 1999 increased the disability evaluation for 
the service-connected eye disorder to 100 percent, effective 
from October 9, 1999.  

The matter of entitlement to an effective date earlier than 
October 9, 1998, for the assignment of a 30 percent 
disability evaluation for hypertensive retinopathy with field 
defect is remanded to the RO for the issuance of a 
supplemental statement of the case (SSOC), as discussed 
below.  


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder 
in a September 1980 decision.

2.  The evidence received since the September 1980 
disallowance of the claim for service connection for a back 
disorder which is new does not bear directly and 
substantially on the question of whether there is a nexus 
between the veteran's current disability from a back disorder 
and any disease or injury he incurred during active military 
service.

3.  For the period prior to October 9, 1998, the veteran's 
service connected disabilities are as follows:  shell 
fragment wound of the heart with retained foreign body in the 
myocardium with systemic arterial hypertension, rated 60 
percent disabling; injury to muscle group II, moderate, from 
wound to the left chest, rated 20 percent disabling; and 
hypertensive retinopathy, rated 10 percent disabling, for a 
combined rating of 70 percent.

4.  From October 9, 1998, the veteran has been assigned a 
schedular 100 percent rating for hypertensive retinopathy 
with field defect.  

5.  The veteran has a high school education.

6.  The veteran has work experience as a letter carrier for 
the United States Postal Service, and has worked in numerous 
other jobs since 1979.

7.  Prior to October 9, 1998, the veteran's service-connected 
disabilities alone did not render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Board's July 1980 decision which denied entitlement 
to service connection for a back disorder is final.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).

2.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The Board denied entitlement to service connection for a back 
disorder claimed as residual of a back injury in a September 
1980 decision.  The evidence then of record consisted of 
service medical records, reports of VA examinations, a 
statement from a private physician, and transcripts of the 
veteran's testimony at personal hearings conducted in 
November 1972 and May 1980.

The veteran testified in May 1980 that in February 1979 he 
had to resign his job with the postal service because of his 
back disability.  He asserted that he sustained a back injury 
when he was thrown by a rocket explosion during his service 
in Vietnam.  He stated that he had been treated for back-
related muscle spasm while hospitalized aboard a ship and 
later while hospitalized at an Air Force base in Japan.  He 
told the hearing examiners that his back symptoms initially 
resolved but later, after his separation from service, he 
developed symptoms of back pain with muscle spasm.  According 
to the veteran, the first post-service diagnosis of a back 
disorder was made in 1978 or 1979.  He distinguished an upper 
back injury he sustained in 1975 after his separation from 
service from the low back symptoms which were the basis of 
his current complaints.

Service medical records show that the veteran was hit in the 
left anterior chest by a fragment from an enemy mortar in 
December 1968.  Initially, he was hospitalized on a Navy 
hospital ship.  A summary of that hospitalization does not 
show complaints, diagnoses or treatment for a back disorder.  
A treatment note dated in November 1969 indicated that the 
veteran was returned to duty in April 1969.  Subsequently 
dated service medical records contain no indication that he 
had complaints, diagnoses, or treatment for a back disorder.  
In a report of medical history given at the time of his 
medical examination for separation from service, he denied a 
history of back trouble of any kind.  An examiner reported 
that the veteran's spine and other musculoskeletal systems 
were clinically normal.

A report of a VA medical examination dated in May 1970 
contains no indication that the veteran had complaints 
associated with a back disorder.  An X-ray of his lumbosacral 
spine taken during a VA examination in May 1972 showed 
shallow left scoliosis convexity in the upper lumbar spine 
with slight straightening of the proximal portion of the 
lordotic curve.  There was minimal wedging of the distal 
dorsal and first lumbar vertebral bodies.  The radiologist 
surmised that such findings were probably physiologic rather 
than traumatic.  A VA examination report dated in April 1973 
contains no findings pertinent to the claim for service 
connection for residuals of a back injury.

In a report dictated in March 1979, a private physician 
indicated that the veteran had transitional lumbosacral 
vertebrae with narrowing of the last true joint.  The report 
contains no reference to the etiology of the identified back 
disorders. 

In denying service connection for a back disorder in its 
September 1980 decision, the Board reasoned, in part, that 
the veteran's service medical records contain no indication 
that he sustained a back injury during his active military 
service.  The Board's decision to deny service connection for 
a low back disorder is final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1998).  The claim may be reopened 
only by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence submitted since the Board's September 1980 
denial of service connection for a back disorder includes 
reports of VA examinations, records of VA outpatient and 
hospital treatment, statements from the veteran and his wife, 
reports of private medical treatment, records maintained by 
the United States Postal Service, and a transcript of the 
veteran's testimony at a personal hearing conducted in 
December 1992.  Records of private medical treatment which 
are not merely duplicative of evidence already in the record 
do not pertain to the veteran's claim for service connection 
for a back disorder.  VA outpatient and hospital treatment 
records do not show treatment for a back disorder.  Documents 
associated with the veteran's former employment with the 
United States Postal Service indicate that he injured his 
back after slipping on ice in January 1973 and December 1975.  
Such records contain no reference to an in-service back 
injury.  The RO also obtained additional service medical 
records associated with the veteran's treatment aboard the 
USS Sanctuary after his shrapnel wound in December 1968.  
Such records show no complaints, diagnoses, or treatment of a 
back disorder.

The Board has considered the veteran's written statements and 
testimony, as well as his wife's December 1993 written 
statement.  As the record contains no evidence that either 
the veteran or his wife has the expertise to render opinions 
about the etiology of his current back disability, their 
assertions that there is a relationship between his current 
disability and injury or disease he incurred during his 
active military service are afforded no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the entire record and finds that some 
of the evidence received since the Board's September 1980 is 
new in the sense that it had not been previously considered 
by agency decisionmakers.  However, such evidence is not 
material, as it does not bear directly and substantially on 
the question of whether the veteran incurred a back injury 
during his active military service or on the issue of nexus 
between any claimed current disability an any disease or 
injury incurred during such active service.  The Board 
concludes that evidence which is both new and material has 
not been received.  Therefore, there is no need to determine 
if the claim is well grounded.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.

II.  Entitlement to TDIU

As noted above, the veteran has been rated 100 percent 
disabled from his eye disorder on a schedular basis since 
October 9, 1998.  TDIU cannot be awarded after that date, as 
TDIU is awarded only where the schedular rating of service-
connected disabilities is less than total.  38 C.F.R. § 4.16 
(1998).  However, the veteran had appealed the earlier denial 
of his claim for TDIU.  Thus, the question of whether the 
veteran was entitled to TDIU prior to October 9, 1998, 
remains before the Board on appeal.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

At the time of the claim for TDIU which is the subject of the 
current appeal, the veteran had the following service-
connected disabilities:  Shell fragment wound of the heart 
with retained foreign body in the myocardium with systemic 
arterial hypertension, rated 60 percent disabling; and, 
injury to muscle group II, moderate, from wound to the left 
chest, rated 20 percent disabling.  His combined rating was 
70 percent, effective from January 1970.  Effective from 
January 1993, he was awarded an additional 10 percent rating 
for hypertensive retinopathy.  His combined rating remained 
70 until October 9, 1998, the effective date of the award of 
a 100 percent schedular rating for hypertensive retinopathy 
with hemianopic field defect.  Thus, prior to October 9, 
1998, the veteran met the percentage prerequisites for 
consideration of TDIU as set out in 38 C.F.R. § 4.16(a).

The veteran testified in December 1992 that he was last 
employed in 1991 for a furniture company.  He reported having 
a high school education but no special training or skills.  
He had worked for the United States Postal Service as a 
letter carrier from 1971 to 1979.  In a social and industrial 
survey conducted in August 1997, the veteran reported having 
as many as fifteen jobs a year after he lost his post office 
job.  He reported having four jobs during 1997.  He had not 
been hospitalized since 1988, when he was treated for 
inguinal hernia.

VA outpatient treatment records generated during the year 
preceding his claim for TDIU do not show any significant 
worsening of his service-connected disabilities.  Nor do such 
records contain any medical evidence or opinion that such 
disabilities rendered the veteran unable to obtain or retain 
employment.  Outpatient treatment notes dated in October 1992 
show that the veteran complained of having dizzy spells 
during the preceding six months with two episodes in the last 
week.  An examiner noted an impression of out of control 
hypertension.

The veteran did not have a significant deterioration in his 
vision until he had a "stroke" in October 1998.  Although 
he has complained for many years that he has considerable 
disability from a back disorder, that disorder has been 
determined not to be service connected.

During a VA examination in August 1997, the veteran did not 
have complaints regarding his muscle injury from the chest 
wound he sustained in service.  The scar was not sensitive or 
tender.  There was no evidence of adhesion.  There was no 
damage to tendons, bones, or joints.  His strength was not 
affected.  The examiner expressed the opinion that the 
veteran's injury to his chest and heart were not the cause of 
his unemployment.  He expressed his further opinion the heart 
injury was not the cause of his hypertension.

The Board has reviewed the entire record and finds no 
evidence that prior to October 9, 1998, the veteran's 
service-connected disabilities, standing alone, rendered him 
incapable of securing or following a substantially gainful 
occupation.  The veteran's assertions that his service-
connected disabilities rendered him unemployable are not 
supported by the medical evidence.  Based on the description 
of the impairments due to the service-connected disabilities, 
as contained in the medical reports, the Board finds that 
prior to October 9, 1998, the veteran's service-connected 
disabilities did not render him unemployable.  The record 
does not reflect any unusual circumstances that placed the 
veteran in a different position than other veterans with the 
same disability rating.  Accordingly, the Board concludes 
that he is not entitled to a total rating for compensation 
based on unemployability.  


ORDER

The claim of entitlement to service connection for a back 
disorder is not reopened.

Entitlement to a total disability rating based on individual 
unemployability is denied.


REMAND

As discussed above, the veteran's representative expressed 
disagreement with the effective date of October 9, 1998, for 
the assignment of a 30 percent disability evaluation for left 
hemianoptic field defect, hypertensive retinopathy, by a 
December 1998 rating decision, which granted service 
connection for the field defect and increased the disability 
evaluation of the service-connected eye disability.  Neither 
the December 28, 1998, nor the January 22, 1999, supplemental 
statements of the case (SSOC) included the laws and 
regulation pertinent to the assignment of effective dates for 
increased ratings and/or service-connected disabilities.  
Consequently, the matter is REMANDED to the RO for the 
following action:

The RO should issue a SSOC that contains 
the laws and regulations pertinent to the 
assignment of effective dates for service 
connection and for increased ratings for 
service-connected disabilities, together 
with an explanation of the assignment of 
an effective date of October 9, 1998, for 
the 30 percent rating for the service-
connected eye disability.  The veteran 
and his representative should be given an 
appropriate period of time within which 
to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

